United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.C., Appellant
and
DEPARTMENT OF THE AIR FORCE,
TINKER AIR FORCE BASE, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2205
Issued: June 29, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On September 2, 2009 appellant filed a timely appeal from a May 28, 2009 nonmerit
decision that denied his reconsideration request. Because more than 180 days have passed since
the Office’s last merit decision, dated February 13, 2009, and the filing of this appeal, dated
September 2, 2009, the Board lacks jurisdiction to review the merits of appellant’s claim
pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.1
ISSUE
The issue is whether the Office properly denied appellant’s request for a merit review of
his claim pursuant to 5 U.S.C. § 8128(a).

1

For Office decisions issued prior to November 19, 2008, a claimant had one year to file an appeal. An appeal of
Office decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R.
§ 501.3(e) (2008).

FACTUAL HISTORY
On November 6, 2007 appellant, a 68-year-old metallizing equipment operator, filed an
occupational disease claim (Form CA-2) for hearing loss which, on March 14, 2008, the Office
accepted.
Appellant submitted a July 30, 1996 note signed by Robert A. Shull, Captain, USAF,
who is Chief of the Audiology Department at Tinker Air Force Base. He also submitted a
July 30, 1996 report bearing an illegible signature.
By decision dated March 14, 2008, the Office accepted that appellant had sustained
bilateral hearing loss causally related to his federal employment. It authorized appellant’s
purchase of hearing aids.
On June 24, 2008 appellant filed a schedule award claim.
By decision dated February 13, 2009, the Office accepted his schedule award claim but
found that appellant’s hearing impairment was not ratable.
On May 19, 2009 appellant requested reconsideration.
Appellant submitted a copy of Captain Shull’s July 30, 1996 note, a copy of the July 30,
1996 report bearing an illegible signature and a copy of his occupational disease claim form.
By decision dated May 28, 2009, the Office denied his reconsideration request.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,2 the Office’s regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.3 To be entitled to a merit review of an Office decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.4 When a claimant fails to meet one of the above standards, the
Office will deny the application for reconsideration without reopening the case for review on the
merits.5

2

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
3

20 C.F.R. § 10.606(b)(2).

4

Id. at § 10.607(a).

5

Id. at § 10.608(b).

2

ANALYSIS
Appellant’s reconsideration request neither alleged nor demonstrated that the Office
erroneously applied or interpreted a specific point of law. Additionally, he did not advance a
relevant legal argument not previously considered by the Office. Consequently, appellant is not
entitled to a merit review based on the first and second above-noted requirements under section
10.606(b)(2).
Concerning the third enumerated ground, submission of new relevant and pertinent
evidence not previously considered by the Office, appellant submitted a copy of Captain Shull’s
July 30, 1996 note, a copy of the July 30, 1996 report bearing an illegible signature, and a copy
of his occupational disease claim form. This evidence was already of record and considered by
the Office in rendering its prior decisions. Evidence that duplicates evidence already in the case
record has no evidentiary value and does not constitute a basis for reopening a case for further
merit review.6
On appeal, appellant asserts that recently submitted evidence demonstrates that his
hearing loss is “getting worse and worse.” Because this evidence was not part of the record and
considered by the Office when rendering its prior decisions, the Board may not consider it for the
first time on appeal.7 Accordingly, this newly submitted evidence provides no basis for
reopening appellant’s claim for further merit review.
Appellant did not show that the Office erroneously applied or interpreted a specific point
of law, advanced a relevant legal argument not previously considered by the Office or submitted
new, relevant and pertinent evidence not previously considered by the Office. As he did not
meet any of the necessary regulatory requirements, the Board finds that he is not entitled to
further merit review.8
CONCLUSION
The Board finds that the Office properly denied appellant’s request for a merit review of
his claim pursuant to 5 U.S.C. § 8128(a).

6

James W. Scott, 55 ECAB 606 (2004).

7

20 C.F.R. § 501.2(c). See J.T., 59 ECAB ___ (Docket No. 07-1898, issued January 7, 2008) (holding the
Board’s jurisdiction is limited to reviewing the evidence that was before the Office at the time of its final decision).
8

See 20 C.F.R. § 10.608(b); Richard Yadron, 57 ECAB 207 (2005).

3

ORDER
IT IS HEREBY ORDERED THAT the May 28, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 29, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

